Citation Nr: 0212250	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to an effective date earlier than January 2, 
1997, for the grant of entitlement to individual 
unemployability, to include whether the December 12 1998 
RO decision granting this benefit contained clear and 
unmistakable error.

2. Whether the November 10, 1998 decision to grant 
entitlement to service connection for asbestosis at a 60 
percent evaluation from January 2, 1997, was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Merchant Marine from 
August 1944 to August 1945, with ocean going service during 
that time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
that denied the veteran an earlier effective date for his 
grant of entitlement to individual unemployability, and that 
granted the veteran entitlement to service connection with a 
60 percent evaluation for asbestosis.


FINDINGS OF FACT

1. In a rating decision, dated December 1998, the RO granted 
the veteran's claim of entitlement to individual 
unemployability.  The effective date assigned was January 
2, 1997.  (This is the date of the grant of service 
connection and award of a 60 percent rating for 
asbestosis.)  The veteran did not initiate an appeal of 
this rating determination, and the decision became final.

2. No unequivocal error that would change the outcome for 
reasonable minds is found in the unappealed rating 
decision of December 1998, as the RO's determinations were 
reasonably supported by the evidence then of record, and 
were consistent with VA law and regulations then in 
effect.

3. The claimant's dispute is a disagreement as to how the 
facts were weighed or evaluated and as such has not 
demonstrated that the law and evidence known at that time 
compelled a different conclusion.

4. In a December 1998 rating decision, the RO granted the 
veteran entitlement to individual unemployability, 
effective from January 2, 1997.

5. An effective date of January 2, 1997 for the assignment of 
entitlement to individual unemployability is proper based 
upon the date the veteran first became eligible for this 
benefit.

6. In a rating decision, dated November 1998, the RO granted 
the veteran a 60 percent rating for asbestosis.  The 
veteran did not initiate an appeal of this rating 
determination, and the decision became final.

7. No unequivocal error that would change the outcome for 
reasonable minds is found in the unappealed rating 
decision of November 1998, as the RO's determinations were 
reasonably supported by the evidence then of record, and 
were consistent with VA law and regulations then in 
effect.

8. The claimant's dispute is a disagreement as to how the 
facts were weighed or evaluated and as such has not 
demonstrated that the law and evidence known at that time 
compelled a different conclusion.


CONCLUSIONS OF LAW

1. The unappealed rating decision of December 12, 1998, which 
granted entitlement to individual unemployability 
effective January 2, 1997, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.105, 3.400, 4.16a (2001).

2. The requirements for an effective date earlier than 
January 2, 1997, for the grant of entitlement to 
individual unemployability, are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.155, 3.400 (2001).

3. The unappealed rating decision of November 10, 1998, which 
granted entitlement to a 60 percent evaluation for 
asbestosis, effective January 2, 1997, did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 3.400, 4.16a 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating actions, and 
were provided a Statement of the Case dated February 2000, as 
well as Supplemental Statements of the Case.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in March 2001, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran. Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim. Thus, even without more specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.

Notwithstanding the foregoing, the United States Court of 
Appeals for Veterans Claims has held that the VCAA, with its 
expanded duties, is not applicable to a motion by a moving 
party for revision or reversal of a Board's decision on the 
basis of clear and unmistakable error (CUE).  See Livesay v. 
Principi, No. 00-51, slip op. at 14-15 (U.S. Vet. App. Aug. 
30, 2001) (en banc).  Although this holding pertains to an 
allegation of CUE against a decision by the Board of 
Veterans' Appeals, the Board determines that this judicial 
construction is equally applicable when the issue involves an 
allegation of CUE against an otherwise final decision by the 
Regional Office.  Thus, the VCAA would not apply to that 
portion of the veteran's appeal dealing with CUE.


Facts

The Board feels that a thorough and precise review of the 
procedural history in this case must be undertaken, in order 
that the veteran can best understand the law, and how it has 
been applied in this case.

In October 1988, the RO received a claim of entitlement to a 
nonservice connected pension, based on the veteran's history 
of heart disease and heart surgery.  A February 1989 decision 
granted entitlement to a nonservice connected pension, based 
on the veteran's history of heart disease, from October 18, 
1988, the date of the veteran's claim.

On September 21, 1995, the veteran indicated that he had been 
diagnosed with asbestosis, and was requesting that, on this 
basis, his 100 percent nonservice connected pension be 
changed to a 100 percent service connected rating, based on 
his asbestosis diagnosis, and on other problems.  In support 
of this claim, the veteran submitted private medical reports, 
from 1994 and 1995, which, although not containing a 
definitive diagnosis of asbestosis, did have findings of 
pleural thickening at the right lung base, which it was noted 
can be seen with previous exposure to asbestos.  

A pulmonary function report was conducted in February 1995.  
Forced Expiratory Volume in one second was 58 percent of the 
predicted value before drug and 61 percent of the predicted 
value post drug.  Diffusion Capacity of the Lung for Carbon 
Monoxide was 103 percent of the predicted value.  Forced 
Vital Capacity was 66 percent of the predicted value pre-drug 
and 70 percent of the predicted value post-drug.  The 
examiner noted that a combined obstructive and restrictive 
ventilatory deficit was present.  The obstructive component 
showed no improvement with bronchodilators. The diffusion 
capacity was normal.

The veteran was afforded a VA pulmonary examination in 
November 1995.  He described increasing shortness of breath 
on exertion over the last 30 years.  He currently used as 
needed low flow oxygen at home.  He also used Proventil spray 
several times a week.  The veteran described limitations such 
as not being able to walk more than 1/8 of a mile without 
having to stop to catch his wind.  He could not walk up a 
grade easily.  He could manage only one flight of stairs if 
he did so slowly.  Treatment consisted of as needed low-flow 
oxygen at home.  He also was taking multiple medications 
including two diuretics and an ACE inhibitor, Lanoxin, long 
acting nitro products, a calcium blocker, and a beta blocker.  
The examiner felt that the veteran had many reasons for 
shortness of breath and one could have been asbestosis as 
noted on the chest x-rays and CT scans.  It was noted that 
some of the veteran's shortness of breath could have been 
related to his previous smoking history and his rather severe 
coronary artery disease with an element of congestive heart 
failure, and that his beta blocker could aggravate shortness 
of breath. Examination showed no obvious hacking cough and 
the veteran was not obviously short of breath during his 
exam.  There was no exertion.  Auscultation of his lungs 
revealed dry crackles at both bases but more so on the right 
side.  Heart rate and rhythm were regular at about 60.  
Impression was asbestosis with compatible chest x-ray 
findings and abnormal pulmonary function tests.

A November 1995 statement from the veteran requested 
additional benefits for his pension on account of being 
housebound.

A rating decision dated November 29, 1995, granted the 
veteran entitlement to service connection for pulmonary 
fibrosis with pleural thickening at the right lung base, at a 
10 percent evaluation, effective September 21, 1995, the date 
of the veteran's claim.  The veteran was also granted 
entitlement to special monthly pension by reason of being 
housebound effective September 21, 1995.  

The veteran filed a notice of disagreement in February 1996, 
for the November 1995 rating decision, as to the assignment 
of a 10 percent evaluation for his pulmonary fibrosis with 
pleural thickening at the right lung.  The veteran was in 
disagreement with the level of disability assigned.  

The veteran was afforded a VA pulmonary examination in 
January 1997.  He indicated that as a fireman attendant 
working in the boiler room, he was exposed to asbestos during 
World War II.  He had shortness of breath on exertion, and 
walking 200 feet on level ground produced dyspnea.  Walking 
one flight of stairs such as in his house produced shortness 
of breath.  He was using oxygen off and on.  He indicated 
that he slept on two pillows and had episodes of paroxysmal 
nocturnal dyspnea.  He had been taking multiple medications 
mostly for his heart, but was also taking an Albuterol 
inhaler, two puffs twice a day.  He indicated that he 
coughed, but with little sputum and no blood, as far as he 
could tell.  His lungs were clear with occasional crackling 
in both pulmonary bases, probably more on the left.  This 
seemed to be more of a pleural reaction than anything else; 
it was noted that he was a non-smoker for the past 35 years 
and prior to that, he smoked about a pack a day during the 
war.  Diagnosis was asbestosis by history.

The veteran also underwent VA pulmonary function tests in 
January 1997, which showed that for spirometry, he had mild 
to moderate restriction.  For lung volumes, the veteran had 
mild reduction in the total lung capacity indicator.  
Diffusion was within normal limits.  Testing results showed 
that the veteran's post-drug rate for Forced Expiratory 
Volume in one second was 61 percent of the predicted value.  
His post drug rate for the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity was 103 percent of the 
predicted value.  Forced Vital Capacity was 60 percent of the 
predicted value pre-drug and 61 percent of the predicted 
value post-drug.  His Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method was 108 percent 
of the predicted value.

A June 9, 1997, rating decision increased the veteran's 
evaluation for his service connected pulmonary fibrosis with 
pleural thickening at the right lung base, to 30 percent 
effective September 21, 1995, the date of the veteran's 
original claim.  This increase was based on the veteran's 
results of pulmonary testing, and the relevant regulations 
which indicated those findings of pulmonary functioning 
warranted a 30 percent evaluation.  A letter accompanying 
that rating decision noted that the veteran could choose to 
receive either compensation or pension, and, as his pension 
benefit was currently greater, that pension benefit was being 
continued.

A Board decision dated September 1997, considering both old 
and new regulations, continued the veteran's evaluation for 
his service connected pulmonary fibrosis with pleural 
thickening at the right lung base at a 30 percent evaluation.  
The veteran's claim of service connection for asbestosis was 
referred to the RO for appropriate action.

On November 6, 1997, the RO received another claim from the 
veteran, which appeared to be a claim for an increased rating 
for his pulmonary fibrosis with pleural thickening at the 
right lung base and/or service connection for asbestosis.  
Private medical records obtained during that time showed the 
veteran to have continued complaints of difficulty breathing.

A VA examination of July 1998 found the veteran to have a 
well documented history of asbestos exposure, and pulmonary 
fibrosis by history and X-rays, which it was found could well 
be consistent with the diagnosis of asbestosis.  The veteran 
at that time reported shortness of breath and occasional use 
of oxygen.  The examiner noted that, as the veteran came 
without any oxygen to his examination, he felt that the 
veteran's use of oxygen was mostly due to his heart 
condition.

A rating decision dated November 1998 granted the veteran 
service connection for asbestosis at a 60 percent evaluation 
effective January 2, 1997.  The veteran was granted service 
connection for asbestosis on a presumptive basis.  This 
decision was also based on the results of pulmonary function 
testing dated January 2, 1997, which showed the veteran's 
level of functioning at that time to be more consistent with 
a 60 percent evaluation under the code concerning asbestosis.  
Therefore, from September 21, 1995 to January 1, 1997, the 
veteran was given a diagnosis of pulmonary fibrosis with 
pleural thickening at the right lung, at a 30 percent 
evaluation, and was given a 60 percent evaluation from 
January 2, 1997, for asbestosis.  The veteran could not 
receive these two ratings at the same time, as that would 
constitute impermissible pyramiding.  The rating decision 
noted that, although the veteran claimed service connection 
prior to January 2, 1997, the medical evidence did not 
warrant a higher evaluation prior to this date, thus no 
change in diagnosis was necessary.  In essence, the RO was 
indicating that, whether the veteran's service connected 
condition was called pulmonary fibrosis or asbestosis from 
September 21, 1995, to January 1, 1997, a 30 percent rating 
would only have been warranted during that time.

On December 12, 1998, the veteran was granted entitlement to 
individual unemployability effective January 2, 1997, the 
date the veteran became schedularly eligible as the recipient 
of a 60 percent rating.  The veteran at that time was also 
granted basic eligibility to Dependents' Educational 
Assistance from July 23, 1998, the effective date of the 
review examination.

In a rating decision dated September 13, 2001, the veteran 
was denied service connection for a heart condition, 
congestive heart disease, chronic obstructive pulmonary 
disease (COPD), angiograms and angioplasty, pulmonary edema, 
digestive tract problems, esophagus problems, and hiatal 
hernias.

In a rating decision dated January 11, 2002, the veteran was 
granted an earlier effective date for his NON service 
connected pension, to January 19, 1988, the effective date of 
Public Law 95-202, which approved active duty service for 
certain World War II Merchant Marine Seaman, effective 
January 19, 1988.  As the veteran was granted entitlement to 
this nonservice connected pension from the date on which he 
first became legally eligible for this benefit, there is 
absolutely no possible legal basis for which this benefit can 
be granted any earlier.  That same rating decision denied the 
veteran an earlier effective date for service connection for 
asbestosis, to include as due to clear and unmistakable 
error.


The Law

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).  For disability benefits arising from direct service 
connection, the effective date shall be the date entitlement 
arose if the claim is received within one year after 
separation from active duty; otherwise the effective date 
shall be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2001).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2001).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2001), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157 (2001), an informal claim 
may consist of a report of examination.  A report of 
examination will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  Id.

There is an exception to this general rule, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one- year period preceding the date of receipt of 
a claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 1991).  See 38 C.F.R. § 3.400(o)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997).  The term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an 
increase to the next disability level.  Hazan v. Gober, 10 
Vet. App. 511 (1997).  


Clear and Unmistakable Error

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-part test to 
determine whether clear and unmistakable error (CUE) is 
present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (2001). 
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE. Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a) (2001).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra.


Analysis

The veteran and his representative have argued, in numerous 
articles of correspondence, that the veteran's effective date 
of his grant of a 100 percent service connected pension, for 
individual unemployability, should be granted retroactively, 
even as early as 1991.

As to a an effective date earlier than January 2, 1997, from 
the grant of entitlement to individual unemployability, the 
Board notes that this grant was based on the grant of 
entitlement to service connection for asbestosis at a 60 
percent evaluation from January 2, 1997.  In this regard, it 
is pointed out that a total disability evaluation can be 
assigned based on individual unemployability if the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service- connected disability, 
provided that the veteran has one service-connected 
disability rated at 60 percent or higher; or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher.  The existence or degree of non-service connected 
disabilities will be disregarded if the above-stated 
percentage requirements are met and the evaluator determines 
that the veteran's service-connected disabilities render him 
incapable of substantial gainful employment. 38 C.F.R. § 
4.16(a) (2001).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  The veteran was granted 
individual unemployability from the date for which he became 
schedularly eligible for this benefit as a recipient of a 60 
percent evaluation.

To get an effective date for individual unemployability 
earlier than January 2, 1997, for individual unemployability, 
it would have to be shown that the veteran was entitled to a 
rating greater than 60 percent for his service connected 
asbestosis or pulmonary fibrosis prior to January 2, 1997, or 
that he could be considered unemployable solely due his 
service connected disabilities prior to that time.  As there 
was no finding in the record prior to January 2, 1997, that 
the veteran was unemployable solely due to his service 
connected disabilities, the Board will examine the decision 
of November 1998 which granted the veteran's asbestosis a 60 
percent evaluation only back to January 2, 1997, and on which 
the grant of entitlement to individual unemployability is 
based.  It is noted that the pension award was based on some 
disorders for which service connection has not been granted.

As noted above, the veteran received a 30 percent evaluation 
for the time period from September 21, 1995, to January 1, 
1997, for pulmonary fibrosis.  This diagnosis was later 
changed to the asbestosis diagnosis for which the veteran is 
currently rated as 60 percent disabling.  In reviewing the 
rating decision of November 1998 which set out the two 
ratings, the Board finds no clear and unmistakable error.  In 
this regard, the Board notes that the decision to continue 
the veteran at a 30 percent evaluation from September 21, 
1995 to January 1, 1997, and the decision to increase the 
veteran to 60 percent for asbestosis, was based on a correct 
application of the facts and the law.

In particular, this decision was based on the differences in 
the veteran's pulmonary function testing from testing 
conducted in February 1995 and January 1997.  To review, of 
most importance would be the results of the veteran's 
pulmonary function testing, which found the veteran's FVC in 
February 1995 to be between 66% and 70%, and the veteran's 
FVC from January 1997, which was found to be 60%.

The Board also notes that, as the regulations governing 
respiratory disorders were changed during the course of this 
appeal, both the old and new law should have, and were 
clearly considered by the RO, in their decision of November 
1998.

Prior to October 7, 1996, the veteran's pulmonary fibrosis 
was rated by analogy to Diagnostic Code 6802, as the rating 
schedule at that time did not have a separate code 
specifically dealing with asbestosis.  That code, dealing 
with unspecified pneumoconiosis, provided a 30 percent rating 
for moderate pneumoconiosis, with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests.  A 60 percent rating required 
severe pneumoconiosis, with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  Considering the evidence available in 
the claims folder at the time of this rating, to include the 
veteran's PFTs and examination of February 1995, the 
veteran's pulmonary fibrosis would be considered no more than 
moderate under this code, such that a 30 percent rating would 
be warranted.

After October 7, 1996, the veteran's pulmonary fibrosis could 
have been rated under either 38 C.F.R. § 4.97, Diagnostic 
Code 6845, for chronic pleural effusion or fibrosis, or under 
38 C.F.R. § 4.97, Diagnostic Code 6833, for asbestosis.  
Again, although all relevant of evidence should be 
considered, the veteran's pulmonary function tests in this 
case are critical to understanding the veteran's grant of 60 
percent only after his second pulmonary function test of 
January 2, 1997.  In this regard, the Board notes that, under 
the relevant codes governing asbestosis, an FVC less than 50 
percent predicted, or; DLCO less than 40 percent predicted, 
or, maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or, cor 
pulmonale or pulmonary hypertension, or, requires outpatient 
oxygen therapy merits a 100 percent rating; an FVC of 50 to 
64 percent predicted, or, DLCO of 40 to 55 percent predicted, 
or maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation warrants a 60 
percent rating; an FVC of 65 to 74 percent predicted, or, 
DLCO of 56 to 65 percent predicted is assigned a 30 percent 
rating; an FVC of 75- to 80-percent predicted, or, DLCO of 66 
to 80-percent predicted is assigned a 10 percent rating. 38 
C.F.R. § 4.97, Code 6833 (2001).

Under the relevant code governing chronic pleural effusion or 
fibrosis, if the FEV-1 is 40 to 55 percent of predicted, or 
if the FEV- 1/FVC is 40 to 55 percent of predicted, or the 
DLCO (SB) is 40 to 55 percent of predicted, or there is 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), a 60 percent evaluation is 
warranted. If the FEV-1 is less than 40 percent of predicted 
value, or the FEV-1/FVC is less than 40 percent, or the DLCO 
(SB) is less than 40 percent predicted, or the maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or 
there is cor pulmonale (right heart failure), or there is 
right ventricular hypertrophy, or there is pulmonary 
hypertension (shown by echo or cardiac catheterization), or 
there is an episode(s) of acute respiratory failure, or the 
veteran requires outpatient oxygen therapy, then a 100 
percent evaluation is warranted.

Again noting the veteran's FVC from February 1995, which was 
found to be between 66% and 70%, under Diagnostic Code 6833, 
for asbestosis, this level of disability would warrant a 30 
percent evaluation.  Also as noted above, the veteran's FEV-1 
from February 1995 testing was found to be 58-61%.  Under the 
relevant codes governing chronic pleural effusion or 
fibrosis, this level of disability would also warrant a 30 
percent evaluation.

Turning to the veteran's January 1997 pulmonary function 
testing, the veteran's FVC at that time was 60%-61%, a level 
which would, under the asbestosis code, warrant a 60 percent 
evaluation.  His FEV-1 at that time of 61%, and FEV-1/FVC of 
103%, would have warranted only a 30 percent rating under the 
code governing chronic pleural effusion or fibrosis.

Thus, looking at the relevant evidence at that time, the RO 
decision to grant the veteran a rating of 30% for pleural 
effusion from September 1995 to January 1, 1997, and a rating 
of 60 percent for asbestosis from January 2, 1997, the day 
pulmonary function testing revealed an increased level of 
disability, was clearly based on the law and regulations then 
in effect, and is not therefore clearly and unmistakably 
erroneous.

The Board does also note that the veteran, in effect, was not 
granted service connection for asbestosis until January 2, 
1997, which appears to be one of the issues that the veteran 
is concerned about.  The Board assures the veteran that, 
whether his respiratory disability, from September 21, 1995, 
to January 1, 1997, was called pulmonary fibrosis or 
asbestosis makes no difference as far as compensation is 
concerned, because this disability was compensated to the 
maximum extent allowed by law for that time period, under 
either set of applicable regulations.

Thus the Board finds that the veteran was properly rated as 
60 percent disabling for his asbestosis from January 2, 1997.  
As such, the grant of entitlement to individual 
unemployability from that date, based on this November 1998 
grant of a 60 percent evaluation, was based on the correct 
facts and regulations in existence at that time, and an 
earlier effective date would not be warranted.

The veteran has consistently argued that he should be 
entitled to a 100 percent evaluation for service connected 
disabilities even prior to September 21, 1995.  The Board 
notes however, that this date is the first date on which the 
veteran filed a claim for any service connected disability, 
and, as noted previously, would normally be the earliest 
possible date the veteran could even be considered for 
service connection for any disability, with the "one year 
prior" exception noted above not available in this case, as 
no evidence was submitted prior to the submission of the 
claim which would indicate the veteran suffered from this 
disability.  So, even if the veteran were granted service 
connection of 60 percent as far back as September 1995, when 
the veteran's first claim of service connected disability was 
made, there would be absolutely no legal basis to grant the 
veteran entitlement to individual unemployability any earlier 
than September 21, 1995, the date of the veteran's claim.  
However, in this case, as explained above, the veteran was 
found to have been properly rated 30 percent disabling from 
September 21, 1995, to January 1, 1997, and 60 percent 
disabling from January 2, 1997, and therefore, entitlement to 
individual unemployability was properly granted from January 
2, 1997, onward.

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating decisions in 
question and that doctrine is not currently for application 
in a determination of CUE.  In view of the standard that 
error must be undebatable and about which reasonable minds 
cannot differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).
	

ORDER

Entitlement to an effective date earlier than January 2, 
1997, for the grant of entitlement to individual 
unemployability, to include whether the December 12, 1998, RO 
decision granting this benefit contained clear and 
unmistakable error, is denied.

The November 10, 1998, decision to grant entitlement to 
service connection for asbestosis with a 60 percent rating, 
from January 2, 1997, was not clearly and unmistakably 
erroneous.  The appeal is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

